ORDER

PER CURIAM
Michael A. Brown (Defendant) appeals from the judgment upon his convictions following a bench trial for two counts of failing to register as a sex offender, in violation of Section 589.425, RSMo 2000.1 The trial court sentenced Defendant to concurrent terms of seven-years’ imprisonment on each count. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b). .

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.